

THE NEW HOME COMPANY INC.
2014 LONG-TERM INCENTIVE PLAN


OPTION AWARD NOTICE
[Name of Optionee]

You have been awarded an option to purchase shares of Common Stock of The New
Home Company Inc. (the “Company”), pursuant to the terms and conditions of The
New Home Company Inc. 2014 Long-Term Incentive Plan (the “Plan”) and the Stock
Option Agreement (together with this Award Notice, the “Agreement”). Copies of
the Plan and the Stock Option Agreement are attached hereto. Capitalized terms
not defined herein shall have the meanings specified in the Plan or the
Agreement.
Option:
You have been awarded a Nonqualified Stock Option to purchase from the Company
[insert number] shares of its Common Stock, par value $0.01 per share, subject
to adjustment as provided in Section 3.4 of the Agreement.

Option Date:
____________________, _____

Exercise Price:
$______________ per share, subject to adjustment as provided in Section 3.4 of
the Agreement.

Vesting Schedule:
Except as otherwise provided in the Plan, the Agreement or any other agreement
between the Company and Optionee, the Option shall vest [on the third
anniversary of the Option Date with respect to all of the shares subject
thereto] OR [[(i) on the first anniversary of the Option Date with respect to
one-third of the number of shares subject thereto on the Option Date, rounded up
to the nearest whole share, (ii) on the second anniversary of the Option Date
with respect to an additional one-third of the number of shares subject thereto
on the Option Date, rounded down to the nearest whole share and (iii) on the
third anniversary of the Option Date with respect to the remaining shares
subject thereto on the Option Date;] provided you remain continuously employed
by the Company or a Subsidiary through the applicable vesting date.

Expiration Date:
Except to the extent earlier terminated pursuant to Section 2.2 of the Agreement
or earlier exercised pursuant to Section 2.3 of the Agreement, the Option shall
terminate at 5:00 p.m., Pacific time, on the tenth anniversary of the Option
Date.

THE NEW HOME COMPANY INC.


By:
______________________________

Name:
Title:
 

Acknowledgment, Acceptance and Agreement:
By signing below and returning this Award Notice to The New Home Company Inc. at
the address stated herein, I hereby acknowledge receipt of the Agreement and the
Plan, accept the Option granted to me and agree to be bound by the terms and
conditions of this Award Notice, the Agreement and the Plan.


______________________________
Optionee                


______________________________
Date


THE NEW HOME COMPANY INC.
ATTENTION: [_______]
95 ENTERPRISE, SUITE 325
ALISO VIEJO, CALIFORNIA 92656






THE NEW HOME COMPANY INC.
2014 LONG-TERM INCENTIVE PLAN

Stock Option Agreement
The New Home Company Inc., a Delaware corporation (the “Company”), hereby grants
to the individual (“Optionee”) named in the award notice attached hereto (the
“Award Notice”) as of the date set forth in the Award Notice (the “Option
Date”), pursuant to the provisions of The New Home Company Inc. 2014 Long-Term
Incentive Plan (the “Plan”), an option to purchase from the Company the number
and class of shares of stock set forth in the Award Notice at the price per
share set forth in the Award Notice (the “Exercise Price”) (the “Option”), upon
and subject to the terms and conditions set forth below, in the Award Notice and
in the Plan. For purposes of this Agreement, “Company” shall mean the Company
and any Subsidiary thereof, collectively and individually. Capitalized terms not
defined herein shall have the meanings specified in the Plan.
1.Option Subject to Acceptance of Agreement. The Option shall be null and void
unless Optionee shall accept this Agreement by executing the Award Notice in the
space provided therefor and returning an original execution copy of the Award
Notice to the Company.
2.    Time and Manner of Exercise of Option.
2.1.    Maximum Term of Option. In no event may the Option be exercised, in
whole or in part, after the expiration date set forth in the Award Notice (the
“Expiration Date”).
2.2.    Vesting and Exercise of Option. The Option shall become vested and
exercisable in accordance with the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”). The Option shall be vested and exercisable
following a termination of Optionee’s employment according to the following
terms and conditions:
(a)    Termination as a Result of Optionee’s Retirement. If Optionee’s
employment with the Company terminates by reason of Optionee’s Retirement, then
the Option shall become vested and exercisable with respect to a prorated number
of shares of Common Stock, [determined by multiplying the number of shares
subject to the Option by a fraction, the numerator of which is the number of
months from the Option Date until the date of Optionee’s Retirement and the
denominator of which is 36] [OR] [determined by multiplying the number of shares
subject to the Option that are scheduled to become vested and exercisable as of
the next vesting date following the date of Optionee’s Retirement by a fraction,
the numerator of which is the number of months from the most recent vesting date
in the Vesting Schedule until the date of Optionee’s Retirement and the
denominator of which is 12], and the Option, to the extent vested and
exercisable as of such Retirement, may thereafter be exercised by Optionee until
and including the earlier to occur of (i) the date which is one year after the
date of such Retirement and (ii) the Expiration Date.
(b)    Termination as a Result of Optionee’s Death or Disability. If Optionee’s
employment with the Company terminates by reason of Optionee’s death or
Disability, then the Option, to the extent vested on the effective date of such
termination of employment, may thereafter be exercised by Optionee or Optionee’s
executor, administrator, legal representative, guardian or similar person until
and including the earlier to occur of (i) the date which is one year after the
date of such termination of employment and (ii) the Expiration Date.
(c)    Termination Other than for Cause, Retirement, Death or Disability. If
Optionee’s employment with the Company is terminated for any reason other than
for Cause, Retirement, death or Disability, the Option, to the extent vested on
the effective date of such termination of employment, may thereafter be
exercised by Optionee until and including the earlier to occur of (i) the date
which is ninety (90) days after the date of such termination of employment and
(ii) the Expiration Date.
(d)    Termination by Company for Cause. If Optionee’s employment with the
Company terminates by reason of the Company’s termination of Optionee’s
employment for Cause, then the Option, whether or not vested, shall terminate
immediately upon such termination of employment.
(e)    Cause. For purposes of this Option, “Cause” shall have the meaning set
forth in the employment agreement, if any, between Optionee and the Company,
provided that if Optionee is not a party to an employment agreement that
contains such definition, then “Cause” shall mean any of the following, as
reasonably determined, in good faith, by the Board: (i) Optionee’s willful
failure to follow the reasonable and lawful directions of the Company; (ii)
conviction of a felony (or a plea of guilty or nolo contendere by Optionee to a
felony) that materially harms the Company; (iii) acts of fraud, dishonesty or
misappropriation committed by Optionee and intended to result in substantial
personal enrichment at the expense of the Company; (iv) willful misconduct by
Optionee in the performance of Optionee’s material duties which is likely to
materially damage the financial position or reputation of the Company; or (v) a
material breach of any agreement between the Company and Optionee.
(f)    Disability. For purposes of this Option, “Disability” shall mean
Optionee’s inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months.
(g)    Retirement. For purposes this Option, “Retirement” shall mean the
termination of Optionee’s employment on or after attaining age 65 and completion
of at least five years of service after the closing of the initial public
offering of the Company, other than a termination by the Company for Cause.
2.3.    Method of Exercise.
(a)    Subject to the limitations set forth in this Agreement, the Option may be
exercised by Optionee (A) by giving written notice to the Company specifying the
number of whole shares of Common Stock to be purchased and accompanying such
notice with payment therefor in full (or arrangement made for such payment to
the Company’s satisfaction) either (i) in cash, (ii) by delivery to the Company
(either actual delivery or by attestation procedures established by the Company)
of shares of Common Stock having a Fair Market Value, determined as of the date
of exercise, equal to the aggregate purchase price payable by reason of such
exercise, (iii) by authorizing the Company to withhold whole shares of Common
Stock which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the amount necessary to satisfy
such obligation, (iv) in cash by a broker-dealer acceptable to the Company to
whom Optionee has submitted an irrevocable notice of exercise or (v) by a
combination of (i), (ii) and (iii), and (B) by executing such documents as the
Company may reasonably request. Any fraction of a share of Common Stock which
would be required to pay such purchase price shall be disregarded and the
remaining amount due shall be paid in cash by Optionee. No shares of Common
Stock shall be issued and no certificate representing Common Stock shall be
delivered until the full purchase price therefor and any withholding taxes
thereon, as described in Section 3.3, have been paid (or arrangement made for
such payment to the Company’s satisfaction).
(b)    If the Fair Market Value of a share of Common Stock on the Expiration
Date of the Option exceeds the Exercise Price of the Option, then to the extent
the Option has not theretofore been exercised, expired or otherwise terminated,
the Company shall cause the Option to be automatically exercised immediately
prior to its termination on the Expiration Date, and to provide for the Exercise
Price and the Required Tax Payments to be satisfied by withholding whole shares
of Common Stock that would otherwise be delivered to Optionee having an
aggregate Fair Market Value, determined as of the date of exercise, equal to the
amount necessary to satisfy such obligations.
2.4.    Termination of Option. In no event may the Option be exercised after it
terminates as set forth in this Section 2.4. The Option shall terminate, to the
extent not earlier terminated pursuant to Section 2.2 or exercised pursuant to
Section 2.3, on the Expiration Date. Upon the termination of the Option, the
Option and all rights hereunder shall immediately become null and void.
3.    Additional Terms and Conditions of Option.
3.1.    Nontransferability of Option. The Option may not be transferred by
Optionee other than by will or the laws of descent and distribution, pursuant to
the designation of one or more beneficiaries on the form prescribed by the
Company or, to the extent permitted by the Committee, a trust or entity
established by the Optionee for estate planning purposes, a charitable
organization designated by the Optionee or pursuant to a qualified domestic
relations order, in each case, without consideration. Except to the extent
permitted by the foregoing sentence, (i) during Optionee’s lifetime the Option
is exercisable only by Optionee or Optionee’s legal representative, guardian or
similar person and (ii) the Option may not be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process.
Upon any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Option, the Option and all rights hereunder shall
immediately become null and void.
3.2.    Investment Representation. Optionee hereby represents and covenants that
(a) any shares of Common Stock purchased upon exercise of the Option will be
purchased for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless the subsequent sale has been registered under the Securities Act and any
applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, Optionee shall submit a written
statement, in a form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of any purchase of any
shares hereunder or (y) is true and correct as of the date of any sale of any
such shares, as applicable. As a further condition precedent to any exercise of
the Option, Optionee shall comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Board or the Committee shall in its sole discretion deem necessary or
advisable.
3.3.    Withholding Taxes. (a) The Company shall have the right to require,
prior to the issuance or delivery of any shares of Common Stock, upon the
exercise of the Option, payment by Optionee of any federal, state, local or
other taxes which may be required to be withheld or paid in connection with such
exercise of the Option (the “Required Tax Payments”).
(b)    Optionee may satisfy his or her obligation to advance the Required Tax
Payments by any of the following means: (1) a cash payment to the Company,
(2) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of previously owned whole shares of Common Stock
having an aggregate Fair Market Value, determined as of the Tax Date, equal to
the Required Tax Payments, (3) authorizing the Company to withhold whole shares
of Common Stock which would otherwise be delivered or an amount of cash which
would otherwise be payable to the Optionee having an aggregate Fair Market
Value, determined as of the date the obligation to withhold or pay taxes arises
in connection with the Award (the “Tax Date”), equal to the Required Tax
Payments, (4) except as may be prohibited by applicable law, a cash payment by a
broker-dealer acceptable to the Company to whom Optionee has submitted an
irrevocable notice of exercise or (5) any combination of (1), (2) and (3).
Shares of Common Stock to be delivered or withheld may not have an aggregate
Fair Market Value in excess of the amount determined by applying the minimum
statutory withholding rate. Any fraction of a share of Common Stock which would
be required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by Optionee.
3.4.    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the terms
of the Option, including the number and class of securities subject hereto and
the Exercise Price, shall be appropriately adjusted by the Committee, such
adjustments to be made without an increase in the aggregate Exercise Price and
in accordance with Section 409A of the Code. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) to prevent dilution or enlargement of rights of participants. The
decision of the Committee regarding any such adjustment shall be final, binding
and conclusive.
3.5.    Change in Control. In the event of a Change in Control, the Option shall
become fully vested and exercisable immediately prior to such Change in Control,
and the Board (as constituted prior to such Change in Control) may, in its
discretion:
(a)    require that shares of capital stock of the corporation resulting from
such Change in Control, or a parent corporation thereof, be substituted for some
or all of the shares of Common Stock subject to the Option, with an appropriate
and equitable adjustment to the Option as determined by the Board in accordance
with Section 3.4; or
(b)    require the Option to be surrendered to the Company and to be immediately
cancelled by the Company, and to provide for Optionee to receive (i) a cash
payment from the Company in an amount equal to the number of shares of Common
Stock then subject to the Option multiplied by the excess, if any, of the Fair
Market Value of a share of Common Stock on the date of the occurrence of the
Change in Control, over the Exercise Price, (ii) shares of capital stock of the
corporation resulting from such Change in Control, or a parent corporation
thereof, having a fair market value not less than the amount determined under
clause (i) above or (iii) a combination of the payment of cash pursuant to
clause (i) above and the issuance of shares pursuant to clause (ii) above.
3.6.    Compliance with Applicable Law. The Option is subject to the condition
that if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the purchase or issuance of
shares hereunder, the Option may not be exercised, in whole or in part, and such
shares may not be issued, unless such listing, registration, qualification,
consent, approval or other action shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent, approval or other action.
3.7.    Award Subject to Clawback. The Option and any shares of Common Stock,
cash, other securities or other property delivered pursuant to the Option are
subject to forfeiture, recovery by the Company or other action pursuant to any
clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.
3.8.    Issuance or Delivery of Shares. Upon the exercise of the Option, in
whole or in part, the Company shall issue or deliver, subject to the conditions
of this Section 3, the number of shares of Common Stock purchased against full
payment therefor. Such issuance shall be evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company.
The Company shall pay all original issue or transfer taxes and all fees and
expenses incident to such issuance, except as otherwise provided in Section 3.3.
3.9.    Option Confers No Rights as Stockholder. Optionee shall not be entitled
to any privileges of ownership with respect to shares of Common Stock subject to
the Option unless and until such shares are purchased and issued upon the
exercise of the Option, in whole or in part, and Optionee becomes a stockholder
of record with respect to such issued shares. Optionee shall not be considered a
stockholder of the Company with respect to any such shares not so purchased and
issued.
3.10.    Option Confers No Rights to Continued Employment. In no event shall the
granting of the Option or its acceptance by Optionee, or any provision of this
Agreement or the Plan, give or be deemed to give Optionee any right to continued
employment by the Company, any Subsidiary or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment of any person at any time.
4.    Miscellaneous Provisions.
4.1.     Decisions of Board or Committee. The Board or the Committee shall have
the right to resolve all questions which may arise in connection with the Option
or its exercise. Any interpretation, determination or other action made or taken
by the Board or the Committee regarding the Plan or this Agreement shall be
final, binding and conclusive.
4.2.    Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of Optionee, acquire any rights hereunder in
accordance with this Agreement or the Plan.
4.3.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to The New Home Company Inc.,
Attn. [____], 95 Enterprise, Suite 325, Aliso Viejo, California 92656, and if to
Optionee, to the last known mailing address of Optionee contained in the records
of the Company. All notices, requests or other communications provided for in
this Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile or electronic mail with confirmation of receipt, (c) by mailing in the
United States mails or (d) by express courier service. The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.
4.4.    Governing Law. This Agreement, the Option and all determinations made
and actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
4.5.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan, and shall be interpreted in accordance therewith.
Optionee hereby acknowledges receipt of a copy of the Plan, and by signing and
returning the Award Notice to the Company, at the address stated herein, he or
she agrees to be bound by the terms and conditions of this Agreement, the Award
Notice and the Plan.


4.6.    Entire Agreement. The Plan is incorporated herein by reference.
Capitalized terms not defined herein shall have the meanings specified in the
Plan. This Agreement and the Plan constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Optionee with respect
to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and the
Optionee.
4.7.    Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not effect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.
4.8.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Optionee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
4.9.    Counterparts. The Award Notice may be executed in two counterparts, each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.




